In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00199-CV


                                IN THE MATTER OF M.S.

                           On Appeal from the 99th District Court
                                   Lubbock County, Texas
             Trial Court No. 2015-759,440, Honorable Ruben G. Reyes, Presiding

                                  November 17, 2020

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, M.S., appeals from the trial court’s Order of Transfer to the Institutional

Division of the Texas Department of Criminal Justice. Now pending before this Court is

appellant’s motion seeking voluntary dismissal of the appeal. The Court finds the motion

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would

otherwise be entitled. As no decision of the Court has been delivered to date, we grant

the motion. The appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                        Per Curiam